DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of U.S. Patent No. 10,776,739 and in view of Watterson US 20130330694

Claim 2:  Claim 14 of the 739 patent provides a teaching of a computer-implemented method (see col. 48:49-50), comprising:
 receiving, by an electronic device, a communication comprising a physical activity goal challenge including a physical activity goal (see col. 48:51-53); 
receiving activity data generated by an activity sensor of the electronic device, the activity data being representative of user movement associated with the electronic device that is detected by the activity sensor (see col. 48:53-61); 
determining, based on the activity data, whether the physical activity goal has been completed (see col. 48:62-65); 
and 
in response to determining that the physical activity goal has been completed (see col. 48:65-66):
transmitting, to one or more servers, a notification that the physical activity goal has been completed (see col. 49:5-7); 
storing the reward in a released state, access to the reward being allowed while in the released state (see col .49:9-11). 


The ‘739 patent is silent on the teaching of receiving a reward from the one or more servers.  However, the Watterson reference provides a teaching of receiving a reward from the one or more servers (see paragraph 107-108 having an example of a server sending a reward to a user’s selected device).  

Claim 3:  Claim 14 of the ‘739 patent provide a teachinig of accessing the reward in the released state  (see col. 49:10-13).   The ‘739 patent is silent on the teaching of presenting the reward using an output device of the electronic device after accessing the reward.  However, the Watterson reference provides a teaching of presenting the reward using an output device of the electronic device after accessing the reward (see paragraph 149).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘739 patent with  the feature of  presenting the reward using an output device of the electronic device after accessing the reward, as taught by the Watterson reference, in order to ensure fairness when distributing the reward.   
Claim 4:  Claim 16 of the ‘739 patent provides a teaching of the electronic device is associated with a first user (see col. 49:50-51); and
receiving the communication comprising the physical activity goal comprises receiving, by the electronic device from another electronic device associated with a second user, data representing the physical activity goal (see col. 49:54-58).  
Claim 5: Claim 18 of the ‘739 patent provides a teaching wherein receiving the communication comprising the physical activity goal comprises receiving the communication comprising receiving, at the electronic device, user input representing the physical activity goal (see col. 49:60-63). 
Claim 6:  Claim 14 of the ‘739 patent provides a teaching of wherein the received reward is encrypted, wherein the method further comprises, in accordance with a determination that the physical activity goal has been completed:
receiving, from the one or more servers, a key (see col. 49:1-5); and
decrypting the encrypted reward using the key (see col. 49:10-12).
Claim 7: Claim 20 of the ‘749 patent provides a teaching of  wherein determining, based on the activity data, whether the physical activity goal has been completed comprises:
determining an aggregate amount of physical activity performed based on the activity data (see col. 50:5-7);
determining whether the aggregate amount of physical activity performed is greater than or equal to the amount of physical activity to be performed (see col. 50:9-11);
 and
determining whether the duration during which the amount of physical activity is to be performed has elapsed (see col. 50:11-14).
Claim 8: Claim 21 of the ‘739 patent provides a teaching of wherein determining, based on the activity data, whether the physical activity goal has been completed comprises:
determining that an aggregate amount of the physical activity performed is greater than or equal to the amount of physical activity to be performed (see col. 50:17-20); and
determining that the duration during which the amount of physical activity is to be performed has not elapsed (see col. 50:20-21).
Claim 9:  Claim 23 of the ‘739 patent provides a teaching of wherein the physical activity goal comprises:
a location to be traveled to (see col. 50:27-28); and
a duration during which the location is to be traveled to (see col. 50:28-30).  
Claim 10:  Claim 14 of the ‘739 patent provides a teaching of 

receiving activity data generated by an activity sensor of the electronic device, the activity data being representative of user movement associated with the electronic device that 1s detected by the activity sensor (see col. 48:53-61); 
determining, based on the activity data, whether the physical activity goal has been completed (see col. 48:62-65); and

in response to determining that the physical activity goal has been completed:
transmitting, to one or more servers, a notification that the physical activity goal has been completed (see col. 49:5-7); 
and
storing the reward in a released state, access to the reward being allowed while in the released state (see col .49:9-11).

Claim 14 of the ‘ 739 patent is silent on the teaching of a computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations and receiving a reward from the one or more servers;.  However, the Watterson reference provides a teaching of receiving a reward from the one or more servers (see paragraph 107-108 having an example of a server sending a reward to a user’s selected device) and a computer-readable storage medium storing computer-executable instructions that, when executed by one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘739 patent with the feature of  a reward from the one or more servers, as taught by the Watterson reference, in order to ensure fairness when distributing the reward.   


Claim 11:  Claim 16 of the ‘739 patent provides a teaching of the electronic device is associated with a first user (see col. 49:50-51); and
receiving the communication comprising the physical activity goal comprises receiving, by the electronic device from another electronic device associated with a second user, data representing the physical activity goal (see col. 49:54-58).  
Claim 12: Claim 18 of the ‘739 patent provides a teaching wherein receiving the communication comprising the physical activity goal comprises receiving the communication comprising receiving, at the electronic device, user input representing the physical activity goal (see col. 49:60-63). 
Claim 13: Claim 14 of the ‘739 patent provides a teaching of wherein the received reward is encrypted, wherein the method further comprises, in accordance with a determination that the physical activity goal has been completed:
receiving, from the one or more servers, a key (see col. 49:1-5); and
decrypting the encrypted reward using the key (see col. 49:10-12).
Claim 14:  Claim 20 of the ‘749 patent provides a teaching of  wherein determining, based on the activity data, whether the physical activity goal has been completed comprises:
determining an aggregate amount of physical activity performed based on the activity data (see col. 50:5-7);

 and
determining whether the duration during which the amount of physical activity is to be performed has elapsed (see col. 50:11-14).
Claim 15:  Claim 21 of the ‘739 patent provides a teaching of wherein determining, based on the activity data, whether the physical activity goal has been completed comprises:
determining that an aggregate amount of the physical activity performed is greater than or equal to the amount of physical activity to be performed (see col. 50:17-20); and
determining that the duration during which the amount of physical activity is to be performed has not elapsed (see col. 50:20-21).
Claim 16:  Claim 23 of the ‘739 patent provides a teaching of wherein the physical activity goal comprises:
a location to be traveled to (see col. 50:27-28); and
a duration during which the location is to be traveled to (see col. 50:28-30).  
Claim 17:  Claim 14 of the ‘739 patent provides a teaching of 
receiving, by the electronic device, a communication comprising a physical activity goal challenge including a physical activity goal (see col. 48:51-53); 
receiving activity data generated by an activity sensor of the electronic device, the activity data being representative of user movement associated with the electronic device that 1s detected by the activity sensor (see col. 48:53-61); 


in response to determining that the physical activity goal has been completed:
transmitting, to one or more servers, a notification that the physical activity goal has been completed (see col. 49:5-7); 
and
storing the reward in a released state, access to the reward being allowed while in the released state (see col .49:9-11).

The ‘739 patent is silent on the teaching of a mobile device, an activity sensor and one or more processors in communication with one or more memories and the activity sensor, the one or more processors configured to execute computer-executable instructions stored on the one or more memories to at least and receiving a reward from the one or more servers.
However, the Watterson reference provides a teaching of mobile device (see paragraph 62); an activity sensor (see paragraph 53 sensing device that tracks user’s movement and other biometric); and one or more processors in communication with one or more memories and the activity sensor, the one or more processors configured to execute computer-executable instructions stored on the one or more memories (see paragraph 67-68);  receiving a reward from the one or more servers (see paragraph 107-108 having an example of a server sending a reward to a user’s selected device) and a computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations (see paragraph 68-69).  

Claim 18:  Claim 16 of the ‘739 patent provides a teaching of the electronic device is associated with a first user (see col. 49:50-51); and
receiving the communication comprising the physical activity goal comprises receiving, by the electronic device from another electronic device associated with a second user, data representing the physical activity goal (see col. 49:54-58).  
Claim 19: Claim 18 of the ‘739 patent provides a teaching wherein receiving the communication comprising the physical activity goal comprises receiving the communication comprising receiving, at the electronic device, user input representing the physical activity goal (see col. 49:60-63).
Claim 20: Claim 14 of the ‘739 patent provides a teaching of wherein the received reward is encrypted, wherein the method further comprises, in accordance with a determination that the physical activity goal has been completed:
receiving, from the one or more servers, a key (see col. 49:1-5); and
decrypting the encrypted reward using the key (see col. 49:10-12).

Claim 21:  Claim 20 of the ‘749 patent provides a teaching of  wherein determining, based on the activity data, whether the physical activity goal has been completed comprises:
determining an aggregate amount of physical activity performed based on the activity data (see col. 50:5-7);
determining whether the aggregate amount of physical activity performed is greater than or equal to the amount of physical activity to be performed (see col. 50:9-11);

determining whether the duration during which the amount of physical activity is to be performed has elapsed (see col. 50:11-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715